“None of us acting alone can achieve success.” These are the words of Nelson Mandela. We must decide and act together because only together can we come up with right responses to the many challenges that we face. Our responsibility is to offer every child — boy or girl — the keys to his or her own emancipation. Every man, every woman, wherever they are born, bears universal rights. They must be able to learn, to work, to care for themselves and to raise their children in peace and security. Technological, medical and social progress must be shared. It must not belong to a privileged few. That must be our commitment and our common goal.
We know the path by which we can reach such a goal. It has been embodied since 1948 in the Universal Declaration of Human Rights. The universal values are a beacon that must shed an immutable light on the path of humankind. There should be no exception, no compromise and no renouncement of the respect for human rights, the rule of law and democracy.
And yet, let us look at the truth. Equality between women and man is not always a fact of life. Freedom of expression and freedom of the press are too often flouted. Homophobia, in some countries, has even been legalized, sometimes even through recent laws. In addition, too often, the rule of law is a smokescreen and justice is not a remedy but a threat to citizens and businesses.
The African continent overflows with strengths and talents. Its potential is immense. The histories of Europe and Africa are intrinsically linked and, of course, we share a future. It is vital that we all mobilize to encourage and support Africa’s development, first of all, through more fairly apportioned economic growth and the emergence of a middle class. I support the creation of a genuinely equal, win-win partnership with Africa, based neither on nostalgia or guilt.
I firmly believe, as history has always shown, that strengthened democratic rights and personal freedoms always go hand in hand with development and the improvement of people’s living conditions. In the past few years, Africa has seen several successful democratic transitions, due above all to those citizens who have participated in their political and electoral processes and thereby solidified their democratic institutions and sovereignty.
Unfortunately, some citizens are still too often deprived of the fundamental right to elect those who are supposed to represent them. In the words of John F. Kennedy, “Those who make peaceful revolution impossible will make violent revolution inevitable.” An honest election is a peaceful revolution, because the only legitimate Government is an elected one. Respect for the requirements of the rule of law, and therefore of a country’s constitution, is the only possible way to ensure stability and democratic harmony. The people of Burundi have been denied that right, resulting in discord, division and even oppression. The only solution to that crisis is a genuinely inclusive inter-Burundian dialogue conducted under international mediation and in accordance with the Arusha Peace Agreement.
It is crucial that elections be held in the Democratic Republic of the Congo and all doubts surrounding them removed. I firmly condemn all the violence that we have witnessed there, including in the past few days in Kinshasa. Those who exercise authority must assume their full and individual share of responsibility. I want to be very clear here. We respect the principles of sovereignty and independence, but on the condition that sovereignty does not become a smokescreen for abusing the rule of law and violating fundamental freedoms. I appeal to the country’s political leaders both in the majority and the opposition to avoid an escalation. There should be a broad, inclusive dialogue. They should be equal to their country and people. They should not hide their faces. The only path to stability is by establishing, as soon as possible, a definite date for holding honest, credible elections.
At this point, we must admit that the situation in Syria constitutes a continuing failure for the international community. It is a country torn apart by unspeakable suffering, where massive numbers of refugees have been uprooted from their homes. We cannot accept the notion that the chaos in Syria serves the long-term geostrategic interests of Syrians, or their future. We cannot accept that one man’s bloody obduracy stands in the way of a political solution and peace. We support Special Envoy Staffan de Mistura and urge all the permanent members of the Security Council to show that they have a sense of responsibility. We would also like to remind them that there can be no impunity for violations of international humanitarian law.
With Da’esh, as with Al-Qaida, Boko Haram and Al-Qaida in the Islamic Maghreb, what we are dealing with is in fact a new totalitarianism. At question are fanaticism and the negation of human life itself. They want to destroy freedom. They have chosen the path of barbarism and terror. Like many others, my country suffered a tragic blow from them, last March. The fight we must wage against terrorism must be a shared one, uncompromising and intransigent. Naturally, we support the Secretary-General’s Plan of Action to Prevent Violent Extremism (A/70/674). But we must do more and better, systematizing our exchanges of information and intelligence in order to anticipate and prevent such barbaric acts. Freedom must be stronger than the shadows.
Around the world, there are 65 million women and men who are either refugees or displaced. Countries such as Jordan, Lebanon and Turkey are on the front lines as hosts to huge numbers of refugees, with all the difficulties that entails. Every continent is involved, and we know what the causes are: war, poverty, climate change. Needless to say, peace and development are the best responses we can make, and we must also ensure the dignity of every human being, with special concern for those who are most vulnerable — women and children.
Political dialogue and international negotiations are tedious processes, too often slow and strewn with obstacles, with as many steps backward as forward. That often results in frustration and sometimes even a feeling of powerlessness. And yet I believe firmly that inclusive, stubborn, tenacious political dialogue is the surest way to finding lasting solutions. And we should also highlight international diplomacy’s successes. The peace agreement between the Colombian authorities and the Fuerzas Armadas Revolucionarias de Colombia, the formation of a Government in Libya, the nuclear agreement with Iran, the diplomatic rapprochement between Cuba and the United States and the fight against Ebola are all examples of progress and success, holding a key to a better and safer life for millions.
How true is the saying, often attributed to Nelson Mandela, that a winner is a dreamer who never gives up. I too believe that courage and tenacity are key to advancing peace and ensuring a more secure, more just world. We should never lose hope or abandon ourselves to fatalism.
The situation in Israel and Palestine today is yet another illustration of the urgency and importance of reviving the political process in order to arrive at a definitive solution to the conflict. We support a two-State solution, but in the current circumstances, if no fundamental change is made, we know that this prospect may be irretrievably lost.
We should put a stop to the acts that hinder such a solution. We condemn the continued settlement activities in the occupied territories. At the same time, we are firmly committed to maintaining Israel’s security, which must be guaranteed. We support France’s initiative aimed at facilitating the resumption of talks. In another essential step, the Palestinians must also advance their own dialogue.
International law cannot be reduced to the law of the jungle. On the frontiers of Europe, the territorial integrity of several countries has been violated by one country alone. It is not acceptable to fan the flames of conflict in order to soothe nostalgic feelings of grandeur. I urge that we work to find a way out of this logic of confrontation with Russia. We have too many interests in common to allow ourselves the luxury of diplomatic paralysis.
In the past few years we have made a lot of progress in reducing poverty and improving access to basic health care. But we know very well that there is still so much to do. The Sustainable Development Goals and the Paris Agreement on Climate Change have given us a proactive framework to continue making progress, and we should strive unstintingly to implement them. It is our duty to future generations to create a safer world that is more respectful of our planet.
Economic exchanges and international trade contribute to worldwide growth and employment. Free enterprise, the private finance initiative and economic exchanges are the foundations of development: they fuel research, technological innovation and even medical progress. We must promote transparency in the fiscal and banking sectors and fight all forms of corruption. Capitalism is not naturally virtuous: just and transparent rules are necessary. However, in many countries employees are not properly compensated for their work. Capitalism is not an end in itself, but an instrument that we must put to use at the service of human development: no more, no less.
The global economic situation is constricting State budgets. Work is often too heavily taxed in comparison to other sources of revenue. For that reason, Belgium, along with 10 other countries of the European Union, would like to develop a system to tax financial transactions. We must succeed in removing the technical and political obstacles. It is a question of elementary equity.
It is an honour for my country to defend the universal principles and values of liberty, tolerance and dialogue. We fully respect the traditions, cultures and identities of the various peoples of the world, and we believe that universal values are the shared foundation of a fairer and safer world. We believe in the virtues of multilateralism and the persistent search for consensus through political dialogue.
Belgium is an active, stable and loyal member of the international community. For that reason, we are a candidate for a non-permanent seat on the Security Council for the 2019-2020 period. I sincerely hope that we can count on the support of a large number of countries in that election.
I also wish to extend my gratitude to Secretary- General Ban Ki-moon for his commitment to peace and security. His intelligence and creativity have meant that he leaves behind a solid legacy. I already have high hopes for his successor, who will, we hope, ensure the proper implementation of the Sustainable Development Goals and the Paris Agreement on Climate Change.
A politician concerns himself with the next election, whereas a statesman concerns himself with the future of the next generation. Let us strive to meet the expectations of our citizens, fulfil our universal values and act as statesmen.
